               Case 1:20-cv-01922-ELH Document 1 Filed 06/26/20 Page 1 of 10



                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF MARYLAND
                                      (Northern Division)

 WARSCHAWSKI PUBLIC
 RELATIONS, INC.,
 1700 South Road
 Baltimore, Maryland 21209,

           Plaintiff,                                        Civil Action No.:

 v.

 LVH GLOBAL, INC.,
 Serve on:
 Amir Benesh, CEO
 505 Fifth Avenue, 15th Floor
 New York, New York 10016,

           Defendant.


                                             COMPLAINT

          Plaintiff, Warschawski Public Relations, Inc. (hereinafter “Plaintiff”), by its undersigned

attorneys, files this Complaint against Defendant, LVH Global, Inc. (hereinafter, “Defendant”),

for breach of contract and unjust enrichment, and in support thereof states as follows:

                                               The Parties

          1.       Plaintiff is a Maryland corporation with its principal place of business at 1700

South Road, Baltimore, Maryland 21209.

          2.       Plaintiff is a full-service marketing agency offering a full suite of marketing and

advertising services, including branding, digital marketing, social media, web development, and

design.

          3.       Defendant is a Delaware corporation with a principal place of business located at

505 Fifth Avenue, 15th Floor, New York, New York 10016.




60840/0002-20686412v6
              Case 1:20-cv-01922-ELH Document 1 Filed 06/26/20 Page 2 of 10



         4.       Defendant is in the business of providing vacation home rentals and related luxury

travel services, providing rentals of high-end properties worldwide.

                                       Jurisdiction and Venue

         5.       The Court has diversity jurisdiction of this controversy pursuant to 28 U.S.C. §

1332(a). Plaintiff is a Maryland corporation with its principal place of business in Maryland.

Defendant is a Delaware corporation with its principal place of business in New York. Plaintiff

seeks more than $75,000.00 in damages.

         6.       Pursuant to 28 U.S.C. § 1391(b)(2), venue is proper in the United States District

Court for the District of Maryland because it is the judicial district in which a substantial part of

the events or omissions giving rise to the claims occurred.

                            FACTS APPLICABLE TO ALL COUNTS

         7.       Plaintiff re-alleges and incorporates by reference each and every allegation set

forth in the preceding paragraphs.

                                 The One Year Retainer Agreement

         8.       On or about March 12, 2019, Defendant entered into a one-year Retainer

Agreement with Plaintiff (hereinafter, the “Agreement”), by which Defendant agreed to pay

Plaintiff in advance, a set monthly amount in exchange for a set number of hours of marketing

services. See Retainer Agreement, a copy of which is attached as Exhibit A.

         9.       Pursuant to the Agreement, Defendant agreed to compensate Plaintiff for 80 hours

of marketing services per calendar month, beginning March 1, 2019, for a term of twelve (12)

months. The Agreement allowed Defendant to terminate within the first 90 days of the

Agreement upon 30 days’ written notice, but Defendant would still be liable for all invoices

during the first 90-day period.




60840/0002-20686412v6
             Case 1:20-cv-01922-ELH Document 1 Filed 06/26/20 Page 3 of 10



         10.      Under the Agreement, Defendant agreed to make monthly payments to Plaintiff

for Plaintiff’s services. In addition, in exchange for Plaintiff’s reduced hourly billing rates,

Defendant agreed to provide warrants for equity shares in Defendant. Plaintiff’s services were

assigned a value and such value constituted the exercise price to obtain the equity shares in

Defendant.

         11.      The compensation structure set forth in the Agreement was as follows:

       Month               Warrant            Payment               Equity           Total Comp
                           (shares)
   March, 2019               833               $15,000              $5,000              $20,000
    April, 2019              833               $10,000              $5,000              $15,000
    May, 2019                833               $10,000              $5,000              $15,000
    June, 2019               833               $10,000              $5,000              $15,000
    July, 2019               833               $10,000              $5,000              $15,000
   August, 2019              833               $10,000              $5,000              $15,000
 September, 2019             833               $10,000              $5,000              $15,000
  October, 2019              833               $10,000              $5,000              $15,000
 November, 2019              833               $10,000              $5,000              $15,000
 December, 2019              833               $10,000              $5,000              $15,000
  January, 2020              833               $10,000              $5,000              $15,000
  February, 2020             837               $10,000              $5,000              $15,000
      Total                 10,000            $125,000             $60,000             $185,000

         12.      On March 12, 2019, upon execution of the Agreement, Defendant also executed

Exhibit B.1 of the Agreement, a warrant for 10,000 total shares, and Exhibit B.2 of the

Agreement, a Simple Agreement for Future Equity (SAFE).1

         13.      On March 14, 2019, Plaintiff invoiced Defendant:

                  (a)    $15,000 for the month of March 2019, which was due upon receipt;

                  (b)    $10,000 for the month of April 2019, which was due March 15th;

                  (c)    $10,000 for the month of May 2019, which was due April 15th.

See Invoices 100, 101, and 102 attached hereto as Exhibit B.


         1
             The total amount was $45,000.



60840/0002-20686412v6
            Case 1:20-cv-01922-ELH Document 1 Filed 06/26/20 Page 4 of 10



         14.      Defendant did not pay any of the three invoices totaling $35,000.

         15.      Pursuant to the express terms of the Agreement, Plaintiff had the right to

terminate the Agreement for non-payment. The Agreement provides:

         In the event of non-payment by Client of any fees or sums due hereunder, should
         Client fail to cure the non-payment breach within 5 business days after written
         notice of breach by Agency, Agency is entitled to terminate this Agreement and to
         stop all work without further notice. In the event Agency terminates Agreement for
         failure to pay, Client agrees to pay Agency $45,000 which Client acknowledges is not
         an election of remedy and fairly represents losses to Agency in the event of Client’s
         uncured material breach giving rise to termination under this section.

Agreement, ¶ 6(B). This damages in this provision address the anticipated harm a breach causes

the Plaintiff which must secure personnel, perform research and other preparation, and reserve

time for each client.

         16.      The Agreement further provides as follows:

         Upon termination of this Agreement for any reason by either party, Client shall pay
         all unpaid invoices, fees, expenses and costs due to Agency through the termination
         date….

Agreement, ¶ 6(C). Accordingly, in the event the Agreement is terminated for non-payment, the

Defendant would owe Plaintiff for all outstanding invoices, in addition to the $45,000 due.

                 Defendant Fails to Pay and Repeatedly Requests Additional Time

         17.      When Plaintiff asked Defendant to pay the outstanding invoices so that the parties

could move forward with their work together, Defendant advised Plaintiff that its company was

working through some funding issues and requested that the initial $15,000 payment due March

14, 2019 be split into two payments of $7,500.

         18.      Throughout the months of March and April 2019, Plaintiff worked with

Defendant to amend the Agreement and accommodate Defendant’s needs based on the

company’s financial issues.




60840/0002-20686412v6
            Case 1:20-cv-01922-ELH Document 1 Filed 06/26/20 Page 5 of 10



         19.      On March 27, 2019, Plaintiff provided Defendant with a proposed amendment

that would delay the start of the Agreement and allow Defendant to pay the initial payment of

$15,000 in two installments of $7,500 as it requested.

         20.      Plaintiff did not receive a response from Defendant from March 27, 2019 through

April 8, 2019. Consequently, Plaintiff did not begin to provide services.

         21.      On April 12, 2019, Plaintiff advised Defendant that it had until April 19, 2019 to

execute the amendment or it would terminate the Agreement for non-payment.

         22.      When Plaintiff did not hear from Defendant, it sent Defendant an email

terminating the Agreement for non-payment on April 29, 2019.

         23.      As part of its termination email, Plaintiff included an accounting of the sums

owed pursuant to the Agreement which included the $45,000 due as a result of its breach under

¶6(B) of the Agreement, and all outstanding invoices, which included Invoice # 100 for $15,000

for the month of March, Invoice # 101 for $10,000 for the month of April, and Invoice #102 in

for $10,000 for the month of May.

         24.      Upon receiving notice that Plaintiff terminated the Agreement, Defendant

responded to Plaintiff for the first time since April 8th and asked Plaintiff to rescind the

termination and move forward with the draft amendment.

         25.      Plaintiff agreed, without waiving any rights, and on May 3, 2019, Defendant and

Plaintiff amended the Agreement term, payment terms, and the payment schedule through an

Amendment to Agreement signed by both parties (hereinafter, the “Amendment.”). A copy of

the Amendment is attached hereto as Exhibit C.




60840/0002-20686412v6
            Case 1:20-cv-01922-ELH Document 1 Filed 06/26/20 Page 6 of 10



         26.      The Amendment revised the term of the original Agreement from March 1, 2019

through February 29, 2020, to a new term May 1, 2019 through April 30, 2020. It also adjusted

the Schedule and Summary of Compensation to the following:

       Month              Warrant             Payment*             Equity           Total Comp**.
                           (shares)
    May, 2019                833               $15,000             $5,000              $15,000
    June, 2019               833               $10,000             $5,000              $15,000
    July, 2019               833               $10,000             $5,000              $15,000
   August, 2019              833               $10,000             $5,000              $15,000
 September, 2019             833               $10,000             $5,000              $15,000
  October, 2019              833               $10,000             $5,000              $15,000
 November, 2019              833               $10,000             $5,000              $15,000
 December, 2019              833               $10,000             $5,000              $15,000
  January, 2020              833               $10,000             $5,000              $15,000
  February, 2020             833               $10,000             $5,000              $15,000
   March, 2020               833               $10,000             $5,000              $15,000
    April, 2020              837               $10,000             $5,000              $15,000
      Total               10,000***           $125,000          $60,000****           $180,000

         27.      Plaintiff re-invoiced Defendant for the initial payment of $7,500 for May 2019,

which was due upon receipt, and Plaintiff began its work pursuant to the Scope of Work in the

Agreement and Amendment. See Invoice 105, a copy of which is attached as Exhibit D.

         28.      On or about May 1st, Plaintiff made the initial $7,500 payment.

         29.      On May 10, 2019, Plaintiff invoiced Defendant for the second $7,500 payment,

which was due May 15th. See Invoice 106, a copy of which is attached as Exhibit E.

         30.      From May 1st through May 31st, Plaintiff provided services to Defendant pursuant

to the Agreement as amended. These services included, but were not limited to, a kick-off

meeting with Defendant, meeting follow-up, brand positioning research, creating a brand

positioning document, designing logos, and calls and emails with Defendant regarding branding

work, research, and logo designs.




60840/0002-20686412v6
            Case 1:20-cv-01922-ELH Document 1 Filed 06/26/20 Page 7 of 10



         31.      Despite providing the agreed upon services for the month of May 2019,

Defendant did not pay the invoice for the second $7,500 payment to fully cover May’s services

that was due May 15th.

         32.      As of May 23,, 2019, Defendant still had not paid the remaining amount due for

May. Despite having not been paid in full pursuant to the terms of the Agreement as amended,

Plaintiff delivered logo designs to Defendant. Plaintiff then once again requested the $7,500 that

was due on May 15, 2019.

         33.      Defendant again claimed the company was having financial issues.

         34.      Once more, Defendant asked Plaintiff not to terminate the Agreement and

requested Plaintiff to delay the collection of payments until the Defendant’s financial issues were

resolved.

         35.      From May 17, 2019 through November 8, 2019, at Defendant’s request, and

without waiving its rights, Plaintiff relied on Defendant’s representation that it wanted to proceed

with the Agreement, but it was delayed in doing so due to funding issues. Relying on this

representation, Plaintiff did not terminate the Agreement.

         36.      Trying to help Defendant, Plaintiff again proposed several amendments to the

Agreement to accommodate Defendant’s needs and funding issues.

         37.      As discussions progressed, it eventually became apparent to Plaintiff that

Defendant did not have any intention of moving forward with the relationship and was instead

attempting to avoid the financial liability associated with Plaintiff terminating the Agreement.

         38.      On June 26, 2019, Plaintiff sent Defendant a proposed amendment to the

Agreement and although Defendant said it would sign, it never signed the amendment.




60840/0002-20686412v6
            Case 1:20-cv-01922-ELH Document 1 Filed 06/26/20 Page 8 of 10



         39.      On July 29, 2019, Plaintiff again sent Defendant a proposed amendment to the

Agreement and Defendant represented that it would sign the amendment, it never did so.

                        Plaintiff Terminates the Agreement for Non-Payment

         40.      On September 12, 2019, after proposing amendments to help the Defendant, and

after reaching out several times by phone and email, Plaintiff advised Defendant that if Plaintiff

did not receive payment for all outstanding invoices by September 18, 2019, it would terminate

the Agreement and seek to collect all outstanding invoices, plus the agreed upon $45,000, as a

result of Defendant’s breach.

         41.      On October 25, 2019, Plaintiff provided Defendant notice that it was going to

terminate the Agreement for non-payment on November 1, 2019 if it did not receive payment of

all outstanding invoices.

         42.      On November 8, 2019, Plaintiff terminated the Agreement consistent with its

terms and the Defendant’s failure to pay.

                               COUNT I: BREACH OF CONTRACT

         43.      Plaintiff re-alleges and incorporates by reference each and every allegation set

forth in the preceding paragraphs.

         44.      Plaintiff and Defendant were bound by the terms of the fully executed Agreement

and Amendment.

         45.      Plaintiff fulfilled its obligations under the Agreement and Amendment.

         46.      Defendant breached the Agreement and Amendment by failing to pay Plaintiff the

amounts due and by failing to issue the stock to Plaintiff.

         47.      As a result of Defendant’s breach, and pursuant to Plaintiff’s termination on

November 8, 2019, Defendant owes Plaintiff a total of $90,000.00, consisting of $45,000 in




60840/0002-20686412v6
            Case 1:20-cv-01922-ELH Document 1 Filed 06/26/20 Page 9 of 10



outstanding and overdue invoices and stock certificates, plus the amount of $45,000 due upon

termination for breach of the Agreement.

         48.      Defendant has not paid Plaintiff any of the $90,000.00 due.

         49.      Defendant’s failure to pay the sums owed Plaintiff constitutes a breach of the

Agreement.

         50.      Plaintiff demands full payment of the sums owed pursuant to the Agreement,

including Plaintiff’s reasonable attorneys’ fees incurred in collecting the amounts due, as

provided in Paragraph 6(C) of the Agreement.

         WHEREFORE, Plaintiff demands judgment against Defendant for damages in the

amount of $90,000.00, plus attorneys’ fees, post-judgment interest and such other and further

relief as this Court may deem proper.

                               COUNT II: UNJUST ENRICHMENT

         51.      Plaintiff re-alleges and incorporates by reference each and every allegation set

forth in the preceding paragraphs.

         52.      Defendant benefited from hours of services and deliverables provided by Plaintiff

but failed to compensate Plaintiff accordingly.

         53.      Defendant knew that Plaintiff provided hours of services and created deliverables

for Defendant and Defendant induced Plaintiff to provide these services so that Defendant would

benefit from these services.

         54.      Despite demand for payment being made, Defendant benefited and continued to

retain the benefit from the services and deliverables provided by Plaintiff.




60840/0002-20686412v6
           Case 1:20-cv-01922-ELH Document 1 Filed 06/26/20 Page 10 of 10




         WHEREFORE, Plaintiff demands judgment against Defendant for damages in the

amount of $90,000.00, plus, costs, post-judgment interest and such other and further relief

as this Court may deem proper.

Date: June 26, 2020                                COLE SCHOTZ P.C.



                                                   /s/ Gary H. Leibowitz
                                                   Gary H. Leibowitz (Bar No. 24717)
                                                   Irving E. Walker (Bar No. 00179)
                                                   300 E. Lombard Street, Suite 1450
                                                   Baltimore, MD 21202
                                                   410-230-0660 Telephone
                                                   410-230-0667 Facsimile
                                                   gleibowitz@coleschotz.com
                                                   iwalker@coleschotz.com

                                                   Attorneys for Plaintiff, Warschawski Public
                                                   Relations, Inc.




60840/0002-20686412v6
